Citation Nr: 1212764	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for hemorrhoids.

2.  Entitlement to service connection, to include on a secondary basis, for prostate disability.

3.  Entitlement to service connection, to include on a secondary basis, for lumbar disc disease with sciatic radiculopathy.

4.  Entitlement to service connection, to include on a secondary basis, for colon disability.

5.  Entitlement to service connection, to include on a secondary basis, for bladder disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Board remanded this matter for additional development.  That development has not been completed and therefore another remand is necessary. Stegall v. West, 11 Vet.  App. 268 (1998).  

VA's duty to assist a claimant in substantiating a claim includes obtaining all available identified relevant medical records.  38 U.S.C.A. § 5103A(b) (West 2002).  In the February 2010 Remand, the Board directed that the RO must obtain all of the Veteran's VA treatment records for the period from October 2005 to the present.  Associated with the claims file are VA treatment records printed on March 1, 2010 and on December 16, 2011.  The records printed on December 16, 2011 include records no earlier than July 2010.  On April 28, 2010, VA afforded the Veteran compensation and pension (C&P) examinations.  In a seven page report from one of those examinations, the examiner repeatedly referred to an April 10, 2010 proctology examination follow-up to a December 2009 surgical procedure.  The examiner also referred to April 5, 2010 treatment notes.  The Board finds no VA treatment notes from April 2010.  It thus appears that there are treatment records relevant to the issue of the rating assigned for disability due to hemorrhoids that are not associated with the claims file and therefore not before the Board.  As such, a remand is necessary so that the RO can obtain these records and associate the records with the claims file.  If the records do not exist, it would appear that the examiner either did not accurately review the medical evidence or reviewed incorrect medical evidence, in which case another examination must be provided.  

In the February 2010 Remand, the Board directed that examination must be provided as to whether any identified colon, prostate, bladder, and/or spine disorders were caused or aggravated by the Veteran's service-connected hemorrhoids.  The Board specifically stated that the opinion must be based on whether any of disorder identified "is at least as likely as not" caused or chronically worsened by service-connected hemorrhoids.  The Board directed that the examiner or examiners must discuss the rationale for all opinions rendered.  In order to be adequate, a medical opinion must include an analysis that the Board can weigh along with other evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The opinions provided in April 2010 VA examinations are not adequate because the opinions do not include a sufficient analysis.

There are two examination reports from April 2010.  The first addresses the colon, prostate, and bladder conditions.  The examiner diagnosed benign prostatic hypertrophy and attributed the Veteran's bladder disability to the diagnosed prostate condition.  The examiner also diagnosed colon polyps and diverticulosis.  The examiner provided conclusions that the conditions were not etiologically related to the Veteran's service and not chronically worsened by his hemorrhoids.  The extent of the rationale was as follows:  

No evidence noted in the medical literature or textbook review that vet's conditions above are caused by or result of hemorrhoids that occurred that started (sic) 40 years ago in service.  During the literature research, as well as search of articles included in C-file reviewed previously provided, could not apply the beyond reasonable doubt rule that there was any reason to associate conditions with the hemorrhoidal problems.  

Here, the examiner's conclusions are based on a probability standard inconsistent with what the Board directed and inconsistent with VA law.  See 38 U.S.C.A. § 5107(b) West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examiner expressed the opinion in a "beyond a reasonable doubt" probability; a standard more burdensome for the Veteran than is permitted by VA law.  

An April 2010 spine examination report includes a diagnosis of arthrosis and disc herniation of the lumbar spine.  The medical opinion is a conclusion that the lumbar disability was not related to service or chronically worsened or caused by service-connected hemorrhoids.  There is no rationale for this conclusion.  

For these reasons the examinations with regard to the Veteran's claims of entitlement to service connection for colon, bladder, prostate, and spine disorders are not adequate.  A remand is therefore required so that VA can provide the Veteran with adequate examination(s) that include an adequate opinion or opinions.  

Finally, in the INTRODUCTION of the February 2010 Remand, the Board referred the matter of whether TDIU is warranted to the RO for appropriate action.  The record is absent for any indication that the RO has addressed whether TDIU is warranted since it denied TDIU in August 2005.  The Veteran has however repeatedly asserted entitlement to a TDIU since that time, including during a hearing before a Decision Review Officer in July 2006 and during VA examinations.  If unemployability due to service connected disabilities is raised by the Veteran or reasonably raised by the record in the context of a claim for VA benefits it is part and partial to that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Here, entitlement to TDIU has been raised during the appeal.  As the Board has jurisdiction over the appeal of the rating assigned for the Veteran's hemorrhoids, it has jurisdiction over whether TDIU is warranted.  The RO has not yet addressed whether TDIU is warranted or provided the Veteran sufficient notice as to this matter.  As, such, the Board remands this issue to be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with notice with regard to the evidence necessary to substantiate a claim of entitlement to TDIU and his and VA's respective duties in obtaining evidence; consistent with 38 C.F.R. § 3.159 (2011).  

2.Obtain records of VA treatment of the Veteran for the period from February 2010 to July 2010 and for the period from December 2011 to the present.  In particular, records of treatment and/or examination by the proctology department at the Dallas VAMC in April 2010.  All records must be associated with the claims file.  If there are no records of treatment or examination by the proctology department at the Dallas VAMC in April 2010, the RO must associated documentation of all efforts to obtain such records, including negative replies.  

3.  If, and only if, there are no records of treatment or examination by the proctology department at the Dallas VAMC in April 2010, the Veteran must be scheduled for a VA medical examination to determine the current severity of his hemorrhoids.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  

4.  Schedule the Veteran for VA examination or examinations; the examiner(s) must address the following:   

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disorder that the Veteran has had at any time since he filed his claim in January 2005 is etiologically related to service or was caused or chronically worsened by service-connected hemorrhoids.  

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the colon that the Veteran has had at any time since he filed his claim in January 2005 is etiologically related to service or was caused or chronically worsened by service-connected hemorrhoids;

(c)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any prostate disorder that the Veteran has had at any time since he filed his claim in January 2005 is etiologically related to service or was caused or chronically worsened by service-connected hemorrhoids; and

(d)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bladder disorder that the Veteran has had at any time since he filed his claim in January 2005 is etiologically related to service or was caused or chronically worsened by service-connected hemorrhoids.

The claims file must be made available to the examiner(s), the examiner(s) must review the claims file in conjunction with the examination(s) and the examiner(s) must annotate the examination report(s) as to whether the claims file was reviewed.  

Inform the examiner(s) that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner(s) must provide complete analysis (rationale) for all conclusions reached.  

4.  After completing the above development, the RO must review the examination reports to ensure that the reports are adequate; such review should be made with particular attention to whether the examiner(s) opinion(s) include adequate rationale and whether the examiner(s) considered the proper "as likely as not" probability standard; the RO should conduct this review in light of the Board's discussion in the body of this Remand.  

5.  After ensuring that the above development, and any other development deemed necessary, is satisfactorily completed, readjudicate the claims on appeal, including whether a TDIU is warranted, considering any new evidence secured.  If the disposition remains unfavorable, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

